DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2020 has been entered.


Status of Claims
Claims 1, 13 and 19 have been amended.
Claims 1-19 are currently pending and have been examined. 


Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  They appear to be duplicates.  Appropriate correction is required.


Drawings
The drawings are objected to because typographical errors. Figure 8 indicates a “Champaign,” Examiner believes this was intended to be spelled “Campaign.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 19 recite “campaign parameters defining a category and a target amount” and “calculating…for each category …an aggregated participation level based on … the common unique category” and “determining that a category of payment card campaigns is a preferred category of the customer by determining that the aggregated participation level corresponding to the category is greater than a threshold aggregated participation level” and “selecting another payment card campaign…corresponding to the preferred category… Examiner is unable to find support to explain this claim. Examiner respectfully notes that the instant specification does not disclose any information about a “category.” Therefore, the limitations highlighted above fail to satisfy the written description requirement. Dependent claims 2-12 and 14-18 are rejected by virtue of their dependencies on the independent claims above.
Claim 19 recites “determine that a category of payment card campaigns that is a preferred category of the customer from by determining that the aggregated participation level corresponding to the category is greater than a threshold aggregated participation level” Examiner is unable to find support to explain this claim. Examiner respectfully notes that the instant specification does not disclose any information about a “threshold.” Therefore, the limitations highlighted above fail to satisfy the written description requirement. 



Claim Rejections - 35 USC § 101

Claim 1-12 are drawn to a method (i.e., a process) while claim(s) 13-19 are drawn to a system and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-19 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-19 describe the abstract idea of using a customer’s payment card information to determine a user participation level and recommending a payment card campaign. However claims 1-19 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as 
As such the rejection under 35 USC 101 has been withdrawn.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (2020/0387923) in view of Hariramani et al. (2013/0024371).

Mitchell discloses a customer loyalty and reward platform that displays payment account progress towards promotional campaigns. 
causing to be displayed, by the platform computer device, on a display of a user computing device of the customer, an interface that graphically displays progress of the active payment card campaigns for each of the plurality of registered payment cards, the interface accessible over the Internet via one of a web portal or a client software application executing on the user computing device (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days [0123] and the ability to view reward progress in [0297].
causing to be displayed, by the platform computer device, on a display of the user computing device via a communications mode other than the interface, periodic updates of the progress of the active payment card campaigns for each of the plurality of registered  payment cards, wherein the communications mode includes at least one of SMS text message, email, and social media notification (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.” See also “The platform is operable to manage and communicate rewards progress for each merchant individually and as a whole [payment card campaign”, and the platform is operable to manage and trigger surveys or other communication via email, text or SMS, native application on mobile devices or to a web site.”
calculating, at the platform computer device, for each of the plurality of active payment card campaigns, a participation level by computing a ratio of a sum of transaction amounts corresponding to the one of the plurality of payment cards to the target amount corresponding to the payment card campaign (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.”
calculating, at the platform computer device, for each category with respect to the common unique identifier, an aggregated participation level based on the calculated participation levels associated with both the common unique identifier and the category; determining, at the platform computer device, that a category of payment card campaigns is a preferred category of the customer by determining that the aggregated participation level corresponding to the category is greater than a threshold aggregated participation level (Mitchell [0147]);  Where the reference teaches “Advantageously, the presentation, targeting, communicating, tracking, reporting, analytics, offer types, redemption, and customer behaviors relating to spend compared with offers presented are included with the present invention.” See also “The data analytics and reporting may be provided to member merchants, to member customers, or to partners of the loyalty and rewards platform to facilitate assessment of success of the loyalty and rewards behavior corresponding to digital incentives provided by any means.”
selecting, at the platform computer device, another payment card campaign to recommend to a campaign offering entity, the another payment card campaign corresponding to the preferred category of the customer; transmitting, at the platform computer device, a recommendation of the another payment card campaign to the campaign offering entity; and presenting, by the platform computer device, the another payment card campaign to the customer via the interface (Mitchell [0240][0266]); See “generates predetermined and/or custom offer sets for each Spring Member for use in various campaigns using a rule based relevancy engine.” 
Mitchell does not explicitly disclose associating the unique identifier with the plurality of payment cards. Hariramani et al. teaches a wallet identifier that is associated with payment card information.
determining, at the platform computer device, from the associations in the reference table, that the plurality of registered payment cards share a common unique identifier (Hariramani [0090][0144]) See “a customer may register several cards with EOOR. Payment cards may be associated with either a wallet account, or a pseudo Permanent Account Number ("PAN").”
accepting, at the platform computer device, registration of a plurality of payment cards belonging to the customer, at least two of the plurality of payment cards issued by different issuers (Hariramani [0084][0090][0110][0155][Figure 5A]); See “a customer may register several cards with EOOR. Payment cards may be associated with either a wallet account…”
creating, at the platform computer device, a unique identifier, associating the unique identifier with each of the plurality of registered payment cards, and storing the associations in a reference table in the memory device (Hariramani [Figure 1B][0110][0132][0405][0581]); See “some embodiments, an issuer server may parse the authorization request(s ), e.g., 6818, and based on the request details may query a database, e.g., 6819, for data associated with an account linked to the user.”
identifying, at the platform computer device, transactions involving each of the plurality of registered payment cards, and (Hariramani [0087][0120][0241]; See “the device may identify the parameters of the transaction (e.g., geographical location, transaction value, transaction card [payment card]…”
storing the transactions in a transaction table in the memory device (Hariramani [0417]);
retrieving, at the platform computer device, from a campaign table stored in the memory device, a plurality of active payment card campaigns, wherein each of the active payment card campaigns is associated with one of the plurality of payment cards and includes campaign parameters defining a category and a target amount (Hariramani [0144]); See at least “the Pay Network server [campaign table in the memory device] 704 may store the card and offer information payment card campaigns] associated with the user's 701 wallet profile [payment cards] at a central or distributed data repository, and perform the card/coupon selector procedure as described in FIG. 8…”Alternatively and/or in conjunction with, the consumer's electronic wallet may store coupon information associated with each payment card in the wallet at a client wallet device (e.g., a mobile device, a prepaid card, a computer, and/or the like), which may retrieve stored card and offer information locally[retrieved at the platform computer device]  and perform the payment card and offer optimization.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress towards promotional campaigns, as taught by Mitchell, the platform that associates multiple payment cards with an identifier, as taught by Hariramani, to streamline the accounts that trigger promotions resulting in more savings for a user.

Examiner Note: The claims 1-19, as presented disclose the steps of the invention being performed “at the platform computer device.” However, Mitchell nor Hariramani explicitly teach that the steps are performed at the platform computer device. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would occur on the platform computer device because it would use the user’s individual and personalized information to generate more relevant reward goals.

Claim 2  
Mitchell discloses:
designing, at the platform computer device, a new payment card campaign based on the preferred category of the customer; adding, at the platform computer device, the new payment card campaign to the active payment card campaigns; and introducing, at the platform computer device, the new payment card campaign to one of the plurality of registered payment cards (Mitchell [0240][0266]); See “generates predetermined and/or custom offer sets for each Spring Member for use in various campaigns using a rule based relevancy engine.” 
Claim 3 
Mitchell discloses:
checking, at the platform computer device, that the new payment card campaign does not have similar characteristics to any of the active payment card campaigns (Mitchell [0145]). See where the reference discloses analyzing campaigns on the platform. “The platform provides both customer accounts and third-party accounts, wherein third party accounts and customer accounts have access to different functionality, and wherein third party accounts are operable to initiate, target, track, analyze, and manage campaigns for one or more merchants or organizations.”
Mitchel does not explicitly disclose checking campaign characteristics. However, Mitchell teaches that the platform analyzes and manages campaign. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this analyzing and managing would include checking that the new payment card campaign does not have similar characteristics to any of the active payment card campaigns, to avoid a user engaging in competing efforts to earn rewards.
	

Claim 4 
Mitchell discloses:
adding, at the platform computer device, the another payment card campaign to the active payment card campaigns; and introducing, at the platform computer device, the another payment card Where the reference teaches generating an incentive [payment card campaign] based on corresponding association data [payment card information].

Claim 5 
Mitchell discloses:
checking, at the platform computer device, that the another payment card campaign does not have similar characteristics to any of the active payment card campaigns (Mitchell [0145]). See where the reference discloses analyzing campaigns on the platform. “The platform provides both customer accounts and third-party accounts, wherein third party accounts and customer accounts have access to different functionality, and wherein third party accounts are operable to initiate, target, track, analyze, and manage campaigns for one or more merchants or organizations.”
Mitchel does not explicitly disclose checking campaign characteristics. However, Mitchell teaches that the platform analyzes and manages campaign. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this analyzing and managing would include checking that the new payment card campaign does not have similar characteristics to any of the active payment card campaigns, to avoid a user engaging in competing efforts to earn rewards.

Claim 6
Mitchell discloses:
providing, at the platform computer device, to the customer, an interface that displays progress of the active payment card campaigns for each of the plurality of registered payment cards, the interface accessible via a web portal or via a client software application (Mitchell [0297][0123]);  Where the reference teaches [00123] “the present invention includes a system for providing offers, incentives, and rewards for at least two merchants comprising: a web tier hosted on a cloud network, wherein the web tier is in network communication with one or more consumer applications, merchant applications, or administrative applications…” Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days [0123] and the ability to view reward progress in [0297].

Claim 7 
Mitchell discloses the limitations above, but does not explicitly teach that user’s specify update frequency. Hariramani teaches:
allowing, at the platform computer device, the customer to specify through the interface, a frequency of receiving progress updates and a mode of receiving progress updates (Hariramani [0144]). See at least “For example, in one implementation, the consumer wallet device may constantly, periodically and/or intermittently (e.g., every 60 minutes, etc.) synchronize payment card and offer information with the Pay Network server in order to obtain the most up-to-date card/offer information for card selection optimization. In another implementation, the consumer may request card/offer information update on the wallet device for card selection optimization at the wallet device.”
Hariramani does not explicitly disclose allowing the user to specify frequency. However, Hariramani teaches that the updates can come at constantly, periodically and/or intermittently. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be a setting that the user can control, so they can have updates as often as they personally need updates.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress towards promotional campaigns, as taught by Mitchell, user customization of when they receive progress updates, as taught by Hariramani, to ensure that the user is getting the more up to date reward campaigns.


Claim 8 
Mitchell discloses:
wherein the mode of receiving progress updates is at least one of: via text messages, via emails, and via social media notifications (Mitchell [0211]), See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.” See also “The platform is operable to manage and communicate rewards progress for each merchant individually and as a whole [payment card campaign”, and the platform is operable to manage and trigger surveys or other communication via email, text or SMS, native application on mobile devices or to a web site.”  




Claim 9
Mitchell discloses the limitations above, but does not explicitly teach the step of advertising. Hariramani teaches:
further comprising the step of advertising, at the platform computer device, the another payment card campaign to the customer via the interface (Hariramani [0086]). Where the EOOR is the interface.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress towards promotional campaigns, as taught by Mitchell, the step of advertising, as taught by Hariramani, to encourage users to spend more and earn more rewards. 


Claim 10 
Mitchell discloses:
wherein the interface displays marketing communications or advertisements relevant to the preferred category of the customer (Mitchell [0123]). 

Claim 11
Mitchell discloses:
wherein the progress is represented in the form of progress charts  (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days. Where progress charts are a graphical representation. Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days [0123] and the ability to view reward progress in paragraph [0297].


Claim 12 
Mitchell discloses:
wherein the platform computer device comprises a database, and wherein the reference table, the transaction table, and the campaign table are stored in the database  (Mitchell [0128]). See at least “the loyalty and rewards platform database [campaign table] includes information and access to information from the electronic payment card or account authorization file or feed [transaction table]; this data is preferably aggregated and integrated by the servers and databases of the systems and methods of the present invention[ reference table].”

Claim 13
Mitchell discloses a customer loyalty and reward platform that displays payment account progress towards promotional campaigns.
cause to be displayed on a display of a user computing device of the customer, an interface that graphically displays progress of the active payment card campaigns for each of the plurality of registered payment cards, the interface accessible over the Internet via one of a web portal or a client software application executing on the user computing device (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days [0123] and the ability to view reward progress in [0297].
cause to be displayed on a display of the user computing device via a communications mode other than the interface, periodic updates of the progress of the active payment card campaigns for each of the plurality of registered payment cards, wherein the communications mode includes at least one of SMS text message, email, and social media notification (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.” See also “The platform is operable to manage and communicate rewards progress for each merchant individually and as a whole [payment card campaign”, and the platform is operable to manage and trigger surveys or other communication via email, text or SMS, native application on mobile devices or to a web site.”
calculate, for each of the plurality of active payment card campaigns, a participation level by computing a ratio of a sum of transaction amounts corresponding to the one of the plurality of payment cards to the target amount corresponding to the payment card campaign (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.”
calculate for each category with respect to the common unique identifier, an aggregated participation level based on the calculated participation levels associated with both the common unique identifier and the category; determine that a category of payment card campaigns is a preferred category of the customer by determining that the aggregated participation level corresponding to the category is greater than a threshold aggregated participation level (Mitchell [0147]);  Where the reference teaches “Advantageously, the presentation, targeting, communicating, tracking, reporting, analytics, offer types, redemption, and customer behaviors relating to spend compared with offers presented are included with the present invention.” See also “The data analytics and reporting may be provided to member merchants, to member customers, or to partners of the loyalty and rewards platform to facilitate assessment of success of the loyalty and rewards behavior corresponding to digital incentives provided by any means.”
select another payment card campaign to recommend to a campaign offering entity, the another payment card campaign corresponding to the preferred category of the customer;  transmit a recommendation of the another payment card campaign to the campaign offering entity; and present the another payment card campaign to the customer via the interface (Mitchell See “generates predetermined and/or custom offer sets for each Spring Member for use in various campaigns using a rule based relevancy engine.”   
Mitchell does not explicitly disclose associating the unique identifier with the plurality of payment cards. Hariramani teaches a wallet identifier that is associated with payment card information.
determine, from the associations in the reference table, that the plurality of registered payment cards share a common unique identifier (Hariramani [0090][0144]) See “a customer may register several cards with EOOR. Payment cards may be associated with either a wallet account, or a pseudo Permanent Account Number ("PAN").”
accept registration of a plurality of payment cards belonging to the customer, at least two of the plurality of payment cards issued by different issuers (Hariramani [0084][0090][0110][0155][Figure 5A]); See “a customer may register several cards with EOOR. Payment cards may be associated with either a wallet account…”
create a unique identifier, associate the unique identifier with each of the plurality of registered payment cards, and store the associations in the reference table (Hariramani [Figure 1B][0110][0132][0405][0581]); See “some embodiments, an issuer server may parse the authorization request(s ), e.g., 6818, and based on the request details may query a database, e.g., 6819, for data associated with an account linked to the user.” 
identify, at the platform, transactions involving each of the plurality of registered payment cards (Hariramani [0087][0120][0241]); See “the device may identify the parameters of the transaction (e.g., geographical location, transaction value, transaction card [payment card]…” 
store the transactions in the transaction table (Hariramani [0417]);
retrieve from a campaign table stored in the memory device, a plurality of active payment card campaigns, wherein each of the active payment card campaigns is associated with one of the plurality of payment cards and includes campaign parameters defining a category and a target amount (Hariramani [0144]); See at least “the Pay Network server [campaign table in the memory device] 704 may store the card and offer information payment card campaigns] associated with the user's 701 wallet profile [payment cards] at a central or distributed data repository, and perform the card/coupon selector procedure as described in FIG. 8…”Alternatively and/or in conjunction with, the consumer's electronic wallet may store coupon information associated with each payment card in the wallet at a client wallet device (e.g., a mobile device, a prepaid card, a computer, and/or the like), which may retrieve stored card and offer information locally[retrieved at the platform computer device]  and perform the payment card and offer optimization.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress towards promotional campaigns, as taught by Mitchell, the platform that associates multiple payment cards with an identifier, as taught by Hariramani, to streamline the accounts that trigger promotions resulting in more savings for a user.

Claim 14
Mitchell discloses:
wherein the at least one processor is further configured to provide, to the customer, an interface that displays progress of the active payment card campaigns for each of the plurality of registered payment cards, the interface accessible via a web portal or via a client software application  (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days. See also [00123] “the present invention includes a system for providing offers, incentives, and rewards for at least two merchants comprising: a web tier hosted on a cloud network, wherein the web tier is in network communication with one or more consumer applications, merchant applications, or administrative applications…” 

Claim 15 
Mitchell discloses the limitations above, but does not explicitly teach that user specifies update frequency. Hariramani teaches:
wherein the interface allows the customer to specify a frequency of receiving progress updates and a mode of receiving progress updates  (Hariramani [0144]). See at least “For example, in one implementation, the consumer wallet device may constantly, periodically and/or intermittently (e.g., every 60 minutes, etc.) synchronize payment card and offer information with the Pay Network server in order to obtain the most up-to-date card/offer information for card selection optimization. In another implementation, the consumer may request card/offer information update on the wallet device for card selection optimization at the wallet device.”
Hariramani does not explicitly disclose allowing the user to specify frequency. However, Hariramani teaches that the updates can come at constantly, periodically and/or intermittently. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this would be a setting that the user can control, so they can have updates as often as they personally need updates.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress towards promotional campaigns, as taught by Mitchell, user customization of when they receive progress updates, as taught by Hariramani, to ensure that the user is getting the most up to date reward campaigns.

Claim 16 
Mitchell discloses:
wherein the mode of receiving progress updates is at least one of: via text messages, via emails, and via social media notifications (Mitchell [0211]). See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.” See also “The platform is operable to manage and communicate rewards progress for each merchant individually and as a whole [payment card campaign]”, and the platform is operable to manage and trigger surveys or other communication via email, text or SMS, native application on mobile devices or to a web site.”

Claim 17 
Mitchell discloses:
wherein the interface displays marketing communications or advertisements relevant to the preferred category of the customer (Mitchell [0123]).  



Claim 18
Mitchell discloses:
wherein the progress is represented in the form of progress charts (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days. Where progress charts are a graphical representation. 

Claim 19
Mitchell discloses a customer loyalty and reward platform that displays payment account progress towards promotional campaigns. 
cause to be displayed on a display of a user computing device of the customer, an interface that graphically displays progress of the active payment card campaigns for each of the plurality of registered payment cards, the interface accessible over the Internet via one of a web portal or a client software application executing on the user computing device (Mitchell [0297][0123]);  Where the reference teaches that customer spend behavior, including information on the payment cards used, is transformed into a graphical representation that includes data up to 90 days [0123] and the ability to view reward progress in [0297].
cause to be displayed on a display of the user computing device via a communications mode other than the interface, periodic updates of the progress of the active payment card campaigns for each of the plurality of registered payment cards, wherein the communications mode includes at least one of SMS text message, email, and social media notification (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.” See also “The platform is operable to manage and communicate rewards progress for each merchant individually and as a whole [payment card campaign”, and the platform is operable to manage and trigger surveys or other communication via email, text or SMS, native application on mobile devices or to a web site.”
calculate, for each of the plurality of active payment card campaigns, a participation level by computing a ratio of a sum of transaction amounts corresponding to the one of the plurality of payment cards to the target amount corresponding to the payment card campaign; determine, from the associations in the reference table, that the plurality of registered payment cards share a common unique identifier; 
calculate for each category with respect to the common unique identifier, an aggregated participation level based on the calculated participation levels associated with both the common unique identifier and the category (Mitchell [0211]),  See at least “FIG. 97 illustrates a loyalty program for a specific merchant, wherein rewards are offered based on spend activity; for example, after $250 of spend activity, a $10 credit is associated with the user account, applied to a transaction, redeemed, activated, or otherwise enabled.”
determine that a category of payment card campaigns that is a preferred category of the customer from by determining that the aggregated participation level corresponding to the category is greater than a threshold aggregated participation level (Mitchell [0240][0266]); See “generates predetermined and/or custom offer sets for each Spring Member for use in various campaigns using a rule based relevancy engine.” Additionally, please refer to the 112 rejection above.
select another payment card campaign to recommend to a campaign offering entity, the another payment card campaign corresponding to the preferred category of the customer; transmit a recommendation of the another payment card campaign to the campaign offering entity; and present the another payment card campaign to the customer via the interface (Mitchell [0240][0266]); See “generates predetermined and/or custom offer sets for each Spring Member for use in various campaigns using a rule based relevancy engine.” 

accept registration of a plurality of payment cards belonging to the customer, at least two of the plurality of payment cards issued by different issuers (Hariramani [0084][0090][0110][0155][Figure 5A]); See “a customer may register several cards with EOOR. Payment cards may be associated with either a wallet account…”
create a unique identifier, associating the unique identifier with each of the plurality of registered payment cards, and store the associations in a reference table in the memory device (Hariramani [Figure 1B][0110][0132][0405][0581]); See “some embodiments, an issuer server may parse the authorization request(s ), e.g., 6818, and based on the request details may query a database, e.g., 6819, for data associated with an account linked to the user.”
identify transactions involving each of the plurality of registered payment cards (Hariramani [0087][0120][0241]); See “the device may identify the parameters of the transaction (e.g., geographical location, transaction value, transaction card [payment card]…”
store the transactions in a transaction table in the memory device (Hariramani [0417]); 
retrieve from a campaign table stored in the memory device, a plurality of active payment card campaigns, wherein each of the active payment card campaigns is associated with one of the plurality of payment cards and includes campaign parameters defining a category and a target amount (Hariramani [0144]); See at least “the Pay Network server [campaign table in the memory device] 704 may store the card and offer information payment card campaigns] associated with the user's 701 wallet profile [payment cards] at a central or distributed data repository, and perform the card/coupon selector procedure as described in FIG. 8…”Alternatively and/or in conjunction with, the consumer's electronic wallet may store coupon information associated with each payment card in the wallet at a client wallet device (e.g., a mobile device, a prepaid card, a computer, and/or the like), which may retrieve stored card and offer information locally[retrieved at the platform computer device]  and perform the payment card and offer optimization.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of a customer loyalty and reward platform that displays payment account progress 



Response to Arguments
Applicant’s arguments, with respect to the rejection under 35 USC 101 has been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681